DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/11/2021 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoto et al. (JP 2015092861 A) (all references made to English translation provided by applicant).
Regarding claim 1, Makoto discloses a lighting device (Figure 5, Para [0014]) comprising: 
a white light source (Paras [0015]-[0016]; first light source 1); 
an auxiliary light source configured to emit red light and far-red light (Paras [0015], [0017]-[0018]; second light source 2 and third light source 3); and 
an illumination controller configured to control a degree of emission of light by the white light source or the auxiliary light source (Para [0020]; control unit 4), 
wherein the illumination controller is configured to start or stop controlling emission of light by the white light source or the auxiliary light sources according to sunrise or sunset (Paras [0022] and [0030]; lighting adjusted relative to sunset).
Regarding claim 4, Makoto discloses wherein the illumination controller controls a start and an end of supplementation of light according to rising or setting of the sun if a setting of controlling the supplementation of light according to rising or setting of the sun is selected (Paras [0022] and [0030]; lighting started/ended with relation to setting of sun and amount of natural light measured); and 
controls the start or the end of the supplementation of light based on sunrise or sunset if a setting of controlling the supplementation of light for a preset predetermined period of time is selected (Paras [0021]-[0022], [0030]; time setting unit 5 can control lighting start/end based on sunset by a preset time).
Regarding claim 5, Makoto discloses further comprising: a rising/setting detector configured to acquire a rising/setting parameter for recognizing rising or setting of the sun; and a rising/setting judgment unit configured to determine a state of rising or setting based on the acquired rising/setting parameter (Paras [0022] and [0030]; time setting unit has an optical sensor to recognize natural light levels i.e. the setting of the sun).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2015092861 A) in view of Gennadevich et al. (RU 2637744 C1) (all references made to English translation provided by Examiner).
Regarding claim 2, Makoto discloses a lighting device (Figure 5, Para [0014]) comprising: 
a white light source (Paras [0015]-[0016]; first light source 1); 
an auxiliary light source configured to emit red light and far-red light (Paras [0015], [0017]-[0018]; second light source 2 and third light source 3); and 
an illumination controller configured to control a degree of emission of light by the white light source or the auxiliary light source (Para [0020]; control unit 4), 
wherein the illumination controller is configured to control emission of light by the white light source or the auxiliary light source (Paras [0022] and [0030]; lighting adjusted for first, second, and third light sources 1, 2, and 3).
Makoto does not disclose the light sources being adjusted corresponding to a weather classification specified from among a plurality of weather classifications.
Gennadevich teaches a lighting system wherein the light sources being adjusted corresponding to a weather classification specified from among a plurality of weather classifications (Page 2, lines 2-10; irradiation regulated by whether conditions).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the light adjustment based on whether conditions taught by Gennadevich in order to continuously provide effective lighting levels to plants even during overcast, rain, etc. weather conditions.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2015092861 A) in view of Koki et al. (JP 2005095132 A) (all references made to English translation provided by Applicant).
Regarding claim 3, Makoto as modified above does not disclose wherein the illumination controller performs control to maintain a degree of emission of red light and far-red light from the auxiliary light source and to reduce or increase a degree of emission of light from the white light source according to an irradiance of natural light.
	Koki teaches a lighting system wherein the illumination controller performs control to maintain a degree of emission of red light and far-red light from the auxiliary light source and to reduce or increase a degree of emission of light from the white light source according to an irradiance of natural light (Paras [0045]-[0045]; continuous irradiation of far-red light and white light is emitted when sunlight is not present).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the constant far-red light and variable white light as taught by Koki in order to best supply the plant with the appropriate amount of white light to optimize plant growth based on natural light present while maintaining the auxiliary far-red light.
Regarding claim 6, Makoto discloses further comprising: a light amount measuring unit configured to acquire a light amount parameter indicating an amount of light applied by natural light (Para [0022]; optical sensor detects intensity of natural light).
Makoto does not disclose an illuminance judgment unit configured to judge whether application of light by the white light source is to be reduced based on the acquired light amount parameter.
Koki teaches a lighting system comprising an illuminance judgment unit configured to judge whether application of light by the white light source is to be reduced based on the acquired light amount parameter (Paras [0045]-[0045]; mixture of white light and natural light, adjusted when sunlight is and isn’t present).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the adjustment of the white light based on amount of natural light taught by Koki in order to best supply the plant with the appropriate amount of white light to optimize plant growth based on natural light present.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2015092861 A) in view of Koki et al. (JP 2005095132 A) as applied to claim 6 above, and further in view of Agari et al. (US 20190141905 A1).
Regarding claim 7, Makoto as modified above does not teach further comprising: a correction data storing unit configured to store a correction data for an amount of light based on irradiation by the sun; and an illuminance corrector configured to correct the light amount parameter acquired by the light amount measuring unit based on the correction data, wherein the illuminance judgment unit judges whether application of light by the white light source is to be reduced based on the light amount parameter corrected by the illuminance corrector.
Agari teaches a lighting system comprising a correction data storing unit configured to store a correction data for an amount of light based on irradiation by the sun (Paras [0080]-[0081]; storage unit 8); and an illuminance corrector configured to correct the light amount parameter acquired by the light amount measuring unit based on the correction data (Para [0069]; control apparatus 10 receives measurements from daylighting sensor 18 and calculates “corrected amount”); wherein the illuminance judgment unit judges whether application of light by the white light source is to be reduced based on the light amount parameter corrected by the illuminance corrector (Para [0069]; control apparatus 10 controls application amount of light from LED 17).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the correction data system as taught by Agari in order to provide an automated system that calculates and actuates the necessary lighting adjustments to optimize plant growth.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2015092861 A) in view of Koki et al. (JP 2005095132 A) and Agari et al. (US 20190141905 A1) as applied to claim 7 above, and further in view of Gennadevich et al. (RU 2637744 C1).
Regarding claim 8, Makoto as modified above does not teach wherein the correction data storing unit stores the correction data comprising correction parameters determined for a plurality of time zones and a plurality of weather classifications, and wherein the illuminance corrector corrects the light amount parameter acquired by the light amount measuring unit based on a correction parameter corresponding to a determined time zone and weather classification.
Gennadevich teaches a lighting system wherein the correction data storing unit stores the correction data comprising correction parameters determined for a plurality of time zones and a plurality of weather classifications, and wherein the illuminance corrector corrects the light amount parameter acquired by the light amount measuring unit based on a correction parameter corresponding to a determined time zone and weather classification (Page 2, lines 2-10; control system has an automatic regulator of lighting system according to any time zone around the globe and weather conditions).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the time zone and weather correction factors taught by Gennadevich in order to properly adjust the lighting system to best supplement the natural light during day/night, overcast, rain, etc. to optimize plant growth.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2015092861 A) in view of Van Elmpt et al. (US 20160000019 A1).
Regarding claim 9, Makoto does not disclose wherein the auxiliary light sources comprise a plurality of light-emitting devices, wherein the plurality of light-emitting devices comprise: at least one of a first light-emitting device and a second light-emitting device; and a third light-emitting device, wherein the first light-emitting device has: a ratio R/B of a photon flux R of red light in a wavelength range of 620 nm or greater and less than 700 nm to a photon flux B of blue light in a wavelength range of 400 nm or greater and 490 nm or less of more than 4 and not more than 50; and a ratio R/Fr of the photon flux R to a photon flux Fr of far-red light in a wavelength range of 700 nm or greater and 780 nm or less of 0.1 or greater and 10 or less, wherein the second light-emitting device has: a ratio R/B of a photon flux R in a range of 620 nm or greater and less than 700 nm to a photon flux B in a range of 380 nm or greater and 490 nm or less of 2.0 or greater and 4.0 or less: and a ratio R/FR of a photon flux R in a range of 620 nm or greater and less than 700 nm to a photon flux FR in a range of 700 nm or greater and 780 nm or less of 0.7 or greater and 13.0 or less, and wherein the third light-emitting device has a ratio R/B of a photon flux R of red light in a range of 620 nm or greater and 700 nm or less to a photon flux B of blue light in a range of 400 nm or greater and 490 nm or less of more than 20 and not more than 200.
Van Elmpt teaches a lighting system wherein the auxiliary light sources comprise a plurality of light-emitting devices, 
wherein the plurality of light-emitting devices comprise: 
at least one of a first light-emitting device (Para [0048]; lighting device 300) and a second light-emitting device (Para [0048]; one or more additional lighting devices 302); and 
a third light-emitting device (Para [0048]; one or more additional lighting devices 302), 
wherein the first light-emitting device has: 
a ratio R/B of a photon flux R of red light in a wavelength range of 620 nm or greater and less than 700 nm to a photon flux B of blue light in a wavelength range of 400 nm or greater and 490 nm or less of more than 4 and not more than 50 (Para [0022]; first wavelength between 400-475 nm [blue] and second wavelength between 600-800 nm [red]); and 
a ratio R/Fr of the photon flux R to a photon flux Fr of far-red light in a wavelength range of 700 nm or greater and 780 nm or less of 0.1 or greater and 10 or less (Para [0047]), 
wherein the second light-emitting device has: 
a ratio R/B of a photon flux R in a range of 620 nm or greater and less than 700 nm to a photon flux B in a range of 380 nm or greater and 490 nm or less of 2.0 or greater and 4.0 or less (Para [0022]; first wavelength between 400-475 nm [blue] and second wavelength between 600-800 nm [red]); and 
a ratio R/FR of a photon flux R in a range of 620 nm or greater and less than 700 nm to a photon flux FR in a range of 700 nm or greater and 780 nm or less of 0.7 or greater and 13.0 or less (Para [0047]), and 
wherein the third light-emitting device has a ratio R/B of a photon flux R of red light in a range of 620 nm or greater and 700 nm or less to a photon flux B of blue light in a range of 400 nm or greater and 490 nm or less of more than 20 and not more than 200 (Para [0022]; first wavelength between 400-475 nm [blue] and second wavelength between 600-800 nm [red]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the lighting system of Makoto with the R/B and R/FR ratios taught by Van Elmpt in order to best supply the plants with lighting levels that will optimize plant growth. 
Makoto as modified by Van Elmpt discloses the claimed invention except for the exact ratio amounts for the first, second, and third light-emitting devices. It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the ratio amount claimed for the first, second, and third lighting devices in order to best supply the plants with lighting levels that will optimize plant growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642